Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Claims 1-13 are under consideration in this application.  
             Claims 14 and 15 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
            Applicants had been given the opportunity to put the application in condition for allowance by limited the claims to the elected subject matter. Applicants continue to insist that the entire genus must be searched.
          In view of the applicants’ pre-brief conference request filed on April 9, 2020, the election of species requirement is hereby withdrawn.  The prior art search has NOT BEEN extended to cover all the non-elected species and only has been conducted to the extent necessary to determine the patentability of the alleged generic structure, i.e., pyrrolidine substituted by an imidazole containing ring.  Further, the compounds wherein R1 and R2 are 5 or 6-membered heteroaryl rings or 3 to 7 membered heterocycloalkyl rings encompass any heteroaryl or heterocycoalkyl rings containing any combinations of heteroatoms and cannot even be classified.  Let alone searched.  Hence, a reference for one species will be a reference for the entire genus.
             Any indication of allowability is hereby withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,626,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds are claimed therein. Note the compounds of formula (I) wherein the variables R1-R4, X, Y and Z are the same as those claimed herein.
              It is believed that one having ordinary skill in the art would have found the claimed compounds prima facie obvious, since they are generically embraced by the disclosed formula; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also In re Malagari, 499 F.2 1297, 182 USPQ 549 (CCPA 1974); In re Lemin, 332 F.2d 839, 141 USPQ 814 (CCPA 1964); In re Rosicky, 276 F.2d 656, 125 USPQ 341 (CCPA 1960).  The requisite motivation for arriving at the claimed compounds stems from the fact that they fall within the generic class of compounds disclosed by ‘106.  Accordingly, one having ordinary skill in the art would have been motivated to prepare any of the compounds embraced by the disclosed generic formula, including those encompassed by the claims.
           It is believed well settled that a reference may be relied upon for all that it would have reasonably conveyed to one having ordinary skill in the art.  In re Fracalossi, 681 F.2d 792, 215 USPQ 569 (CCPA 1982); In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Susi, supra.
            Applicants are merely claiming compounds that are well known in the art.  Hence, patentable distinction is not seen.
s 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/740,735 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds are generically embraced therein. Applicants’ pyrrolidine core having the same variables are disclosed therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Hence, patentable distinction is not seen.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        




plm
March 10, 2021